      Case 4:21-cv-00019-P Document 40 Filed 01/22/21           Page 1 of 1 PageID 215



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

 KATHERINE M. CLEARY                           §
 individually and on behalf of others          §
 similarly situated,                           §
                                               §
                                               §
      Plaintiff,                               §
                                               §
 v.                                            §   Civil Action No. 4:21-cv-00019-P
                                               §
 AMERICAN AIRLINES, INC. a                     §
 Delaware Corporation,                         §
                                               §
      Defendants.                              §

                                    FINAL JUDGMENT

         In accordance with the Court’s Order (ECF No. 39) issued this date, the Court finds

it appropriate to issue this Final Judgment pursuant to Federal Rule of Civil Procedure 58.

         Therefore, it is ORDERED, ADJUDGED, and DECREED that this civil action is

DISMISSED without prejudice.

         The Clerk shall transmit a true copy of this Final Judgment to the parties.

         SO ORDERED on this 22nd day of January, 2021.




                              Mark T. Pittman
                              UNITED STATES DISTRICT JUDGE
